[ex108barrettlkesmultifam001.jpg]
EXHIBIT 10.8 Prepared by, and after recording return to: Jeremy M. McLean,
Esquire Troutman Sanders LLP P.O. Box 1122 Richmond, VA 23218 MULTIFAMILY DEED
TO SECURE DEBT, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT GEORGIA (Revised
5-5-2017)



--------------------------------------------------------------------------------



 
[ex108barrettlkesmultifam002.jpg]
Freddie Mac Loan No. 504021354 The 1800 at Barrett Lakes MULTIFAMILY DEED TO
SECURE DEBT, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT GEORGIA (Revised
5-5-2017) THIS MULTIFAMILY DEED TO SECURE DEBT, ASSIGNMENT OF RENTS AND SECURITY
AGREEMENT ("Instrument") is made to be effective as of the 31st day of July,
2018, between STAR BARRETT LAKES, LLC, a limited liability company organized and
existing under the laws of Delaware, whose address is c/o Steadfast Companies,
18100 Von Karman Avenue, Suite 500, Irvine, California 92612, as grantor
("Borrower"), and PNC BANK, NATIONAL ASSOCIATION, a national banking
association, whose address is 26901 Agoura Road, Suite 200, Calabasas Hills,
California 91301, Attention: Loan Servicing Manager, as grantee ("Lender").
Borrower's organizational identification number, if applicable, is 5608101.
RECITAL Borrower is indebted to Lender in the principal amount of Forty Million
Nine Hundred Ten Thousand and 00/100 Dollars ($40,910,000.00), as evidenced by
Borrower's Multifamily Note payable to Lender, dated as of the date of this
Instrument, and maturing on August 1, 2028 ("Maturity Date"). AGREEMENT TO
SECURE TO LENDER the repayment of the Indebtedness, and all renewals, extensions
and modifications of the Indebtedness, and the performance of the covenants and
agreements of Borrower contained in the Loan Documents, Borrower grants, conveys
and assigns to Lender and Lender's successors and assigns, with power of sale,
the Mortgaged Property, including the Land located in Cobb County, State of
Georgia and described in Exhibit A attached to this Instrument. To have and to
hold the Mortgaged Property unto Lender and Lender's successors and assigns
forever. As used in this Instrument, the term "Mortgaged Property" is synonymous
with the term "Secured Property," and the term "Lien" is synonymous with the
term "security interest and title." Borrower covenants that Borrower is lawfully
seized of the Mortgaged Property and has the right, power and authority to
grant, convey and assign the Mortgaged Property, that the Mortgaged Property is
unencumbered, except as shown on the schedule of exceptions to coverage in the
title policy issued to and accepted by Lender contemporaneously with the
execution and recordation of this Instrument and insuring Lender's interest in
the Mortgaged Property (the "Schedule of Title Exceptions"). Borrower covenants
that Borrower will warrant and defend generally the title to the Mortgaged
Property against all claims and demands, subject to any easements and
restrictions listed in the Schedule of Title Exceptions. Georgia Multifamily
Deed to Secure Debt, Assignment of Rents and Security Agreement



--------------------------------------------------------------------------------



 
[ex108barrettlkesmultifam003.jpg]
UNIFORM COVENANTS (Revised 5-5-2017) Covenants. In consideration of the mutual
promises set forth in this Instrument, Borrower and Lender covenant and agree as
follows: 1. Definitions. The following terms, when used in this Instrument
(including when used in the above recitals), will have the following meanings
and any capitalized term not specifically defined in this Instrument will have
the meaning ascribed to that term in the Loan Agreement: "Attorneys' Fees and
Costs" means (a) fees and out-of-pocket costs of Lender's and Loan Servicer's
attorneys, as applicable, including costs of Lender's and Loan Servicer's
in-house counsel, support staff costs, costs of preparing for litigation,
computerized research, telephone and facsimile transmission expenses, mileage,
deposition costs, postage, duplicating, process service, videotaping and similar
costs and expenses; (b) costs and fees of expert witnesses, including
appraisers; (c) investigatory fees; and (d) the costs for any opinion required
by Lender pursuant to the terms of the Loan Documents. "Borrower" means all
Persons identified as "Borrower" in the first paragraph of this Instrument,
together with their successors and assigns. "Business Day" means any day other
than a Saturday, a Sunday or any other day on which Lender or the national
banking associations are not open for business. "Event of Default" means the
occurrence of any event described in Section 8. "Fixtures" means all property
owned by Borrower which is attached to the Land or the Improvements so as to
constitute a fixture under applicable law, including: machinery, equipment,
engines, boilers, incinerators and installed building materials; systems and
equipment for the purpose of supplying or distributing heating, cooling,
electricity, gas, water, air or light; antennas, cable, wiring and conduits used
in connection with radio, television, security, fire prevention or fire
detection or otherwise used to carry electronic signals; telephone systems and
equipment; elevators and related machinery and equipment; fire detection,
prevention and extinguishing systems and apparatus; security and access control
systems and apparatus; plumbing systems; water heaters, ranges, stove~,
microwave ovens, refrigerators, dishwashers, garbage disposers, washers, dryers
and other appliances; light fixtures, awnings, storm windows and storm doors;
pictures, screens, blinds, shades, curtains and curtain rods; mirrors; cabinets,
paneling, rugs and floor and wall coverings; fences, trees and plants; swimming
pools; and exercise equipment. "Governmental Authority" means any board,
commission, department, agency or body of any municipal, county, state or
federal governmental unit, or any subdivision of any of them, that has or
acquires jurisdiction over the Mortgaged Property, or the use, operation or
improvement of the Mortgaged Property, or over Borrower. Georgia Pagel
Multifamily Deed to Secure Debt, Assignment of Rents and Security Agreement



--------------------------------------------------------------------------------



 
[ex108barrettlkesmultifam004.jpg]
"Ground Lease" means the lease described in the Loan Agreement pursuant to which
Borrower leases the Land, as such lease may from time to time be amended,
modified, supplemented, renewed and extended. "Improvements" means the
buildings, structures, improvements now constructed or at any time in the future
constructed or placed upon the Land, including any future alterations,
replacements and additions. "Indebtedness" means the principal of, interest at
the fixed or variable rate set forth in the Note on, and all other amounts due
at any time under, the Note, this Instrument or any other Loan Document,
including prepayment premiums, late charges, default interest, and advances as
provided in Section 7 to protect the security of this Instrument. "Land" means
the land described in Exhibit A. "Leasehold Estate" means Borrower's interest in
the Land and any other real property leased by Borrower pursuant to the Ground
Lease, if applicable, including all of the following: (a) All rights of Borrower
to renew or extend the term of the Ground Lease. (b) All amounts deposited by
Borrower with Ground Lessor under the Ground Lease. (c) Borrower's right or
privilege to terminate, cancel, surrender, modify or amend the Ground Lease. (d)
All other options, privileges and rights granted and demised to Borrower under
the Ground Lease and all appurtenances with respect to the Ground Lease.
"Leases" means all present and future leases, subleases, licenses, concessions
or grants or other possessory interests now or hereafter in force, whether oral
or written, covering or affecting the Mortgaged Property, or any portion of the
Mortgaged Property (including proprietary leases or occupancy agreements if
Borrower is a cooperative housing corporation), and all modifications,
extensions or renewals. "Lender" means the entity identified as "Lender" in the
first paragraph of this Instrument, or any subsequent holder of the Note. "Loan
Agreement'' means the Multifamily Loan and Security Agreement executed by
Borrower in favor of Lender and dated as of the date of this Instrument, as such
agreement may be amended from time to time. "Loan Documents" means the Note,
this Instrument, the Loan Agreement, all guaranties, all indemnity agreements,
all collateral agreements, UCC filings, O&M Programs, the MMP and any other
documents now or in the future executed by Borrower, any guarantor or any other
Person in connection with the loan evidenced by the Note, as such documents may
be amended from time to time. Georgia Page3 Multifamily Deed to Secure Debt,
Assignment of Rents and Security Agreement



--------------------------------------------------------------------------------



 
[ex108barrettlkesmultifam005.jpg]
"Loan Servicer" means the entity that from time to time is designated by Lender
or its designee to collect payments and deposits and receive Notices under the
Note, this Instrument and any other Loan Document, and otherwise to service the
loan evidenced by the Note for the benefit of Lender. Unless Borrower receives
Notice to the contrary, the Loan Servicer is the entity identified as "Lender"
in the first paragraph of this Instrument. "Mortgaged Property" means all of
Borrower's present and future right, title and interest in and to all of the
following: (a) The Land, or, if Borrower's interest in the Land is pursuant to a
Ground Lease, the Ground Lease and the Leasehold Estate. (b) The Improvements. (
c) The Fixtures. ( d) The Personalty. ( e) All current and future rights,
including air rights, development rights, zoning rights and other similar rights
or interests, easements, tenements, rights of way, strips and gores of land,
streets, alleys, roads, sewer rights, waters, watercourses and appurtenances
related to or benefiting the Land or the Improvements, or both, and all
rights-of-way, streets, alleys and roads which may have been or may in the
future be vacated. (f) All proceeds paid or to be paid by any insurer of the
Land, the Improvements, the Fixtures, the Personalty or any other part of the
Mortgaged Property, whether or not Borrower obtained the insurance pursuant to
Lender's requirement. (g) All awards, payments and other compensation made or to
be made by any municipal, state or federal authority with respect to the Land,
the Improvements, the Fixtures, the Personalty or any other part of the
Mortgaged Property, including any awards or settlements resulting from
condemnation proceedings or the total or partial taking of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property under the power of eminent domain or otherwise and including any
conveyance in lieu thereof. (h) All contracts, options and other agreements for
the sale of the Land, or the Leasehold Estate, as applicable, the Improvements,
the Fixtures, the Personalty or any other part of the Mortgaged Property entered
into by Borrower now or in the future, including cash or securities deposited to
secure performance by parties of their obligations. (i) All proceeds from the
conversion, voluntary or involuntary, of any of the items described in
subsections (a) through (h) inclusive into cash or liquidated claims, and the
right to collect such proceeds. G) All Rents and Leases. Georgia Page4
Multifamily Deed to Secure Debt, Assignment of Rents and Security Agreement



--------------------------------------------------------------------------------



 
[ex108barrettlkesmultifam006.jpg]
(k) All earnings, royalties, accounts receivable, issues and profits from the
Land, the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the loan secured by this Instrument. (I) All Imposition
Reserve Deposits. (m) All· refunds or rebates of Impositions by Governmental
Authority or insurance company (other than refunds applicable to periods before
the real property tax year in which this Instrument is dated). (n) All tenant
security deposits which have not been forfeited by any tenant under any Lease
and any bond or other security in lieu of such deposits. (o) All names under or
by which any of the above Mortgaged Property may be operated or known, and all
trademarks, trade names, and goodwill relating to any of the Mortgaged Property.
(p) If required by the terms of Section 4.05 of the Loan Agreement, all rights
under the Letter of Credit and the Proceeds, as such Proceeds may increase or
decrease from time to time. ( q) If the Note provides for interest to accrue at
a floating or variable rate and there is a Cap Agreement, the Cap Collateral.
"Note" means the Multifamily Note or Notes (including any Amended and Restated
Note(s), Consolidated, Amended and Restated Note(s), or Extended and Restated
Note(s)) executed by Borrower in favor of Lender and dated as of the date of
this Instrument, including all schedules, riders, allonges and addenda, as such
Multifamily Note(s) may be amended, modified and/or restated from time to time.
"Notice" or "Notices" means all notices, demands and other communication
required under the Loan Documents, provided in accordance with the requirements
of Section 11.03 of the Loan Agreement. "Person" means any natural person, sole
proprietorship, corporation, general partnership, limited partnership, limited
liability company, limited liability partnership, limited liability limited
partnership, joint venture, association, joint stock company, bank, trust,
estate, unincorporated organization, any federal, state, county or municipal
government (or any agency or political subdivision thereof), endowment fund or
any other form of entity. "Personalty" means all of the following: (a) Accounts
(including deposit accounts) of Borrower related to the Mortgaged Property. (b)
Equipment and inventory owned by Borrower, which are used now or in the future
in connection with the ownership, management or operation of the Land or
Improvements or are located on the Land or Improvements, including furniture,
Georgia Pages Multifamily Deed to Secure Debt, Assignment of Rents and Security
Agreement



--------------------------------------------------------------------------------



 
[ex108barrettlkesmultifam007.jpg]
furnishings, machinery, building materials, goods, supplies, tools, books,
records (whether in written or electronic form) and computer equipment (hardware
and software). (c) Other tangible personal property owned by Borrower which is
used now or in the future in connection with the ownership, management or
operation of the Land or Improvements or is located on the Land or in the
Improvements, including ranges, stoves, microwave ovens, refrigerators,
dishwashers, garbage disposers, washers, dryers and other appliances (other than
Fixtures). (d) Any operating agreements relating to the Land or the
Improvements. (e) Any surveys, plans and specifications and contracts for
architectural, engineering and construction services relating to the Land or the
Improvements. (f) All other intangible property, general intangibles and rights
relating to the operation of, or used in connection with, the Land or the
Improvements, including all governmental permits relating to any activities on
the Land and including subsidy or similar payments received from any sources,
including a Governmental Authority. (g) Any rights of Borrower in or under
letters of credit. "Property Jurisdiction" means the jurisdiction in which the
Land is located. "Rents" means all rents (whether from residential or
non-residential space), revenues and other income of the Land or the
Improvements, parking fees, laundry and vending machine income and fees and
charges for food, health care and other services provided at the Mortgaged
Property, whether now due, past due or to become due, and deposits forfeited by
tenants, and, if Borrower is a cooperative housing corporation or association,
maintenance fees, ,charges or assessments payable by shareholders or residents
under proprietary leases or occupancy agreements, whether now due, past due, or
to become due. "Taxes" means all taxes, assessments, vault rentals and other
charges, if any, whether general, special or otherwise, including all
assessments for schools, public betterments and general or local improvements,
which are levied, assessed or imposed by any public authority or quasi-public
authority, and which, if not paid, will become a Lien on the Land or the
Improvements. 2. Uniform Commercial Code Security Agreement. (a) This Instrument
is also a security agreement under the Uniform Commercial Code for any of the
Mortgaged Property which, under applicable law, may be subjected to a security
interest under the Uniform Commercial Code, for the purpose of securing
Borrower's obligations under this Instrument and to further secure Borrower's
obligations under the Note, this Instrument and other Loan Documents, whether
such Mortgaged Property is owned now or acquired in the future, and all products
and cash and non-cash proceeds thereof (collectively, "UCC Collateral"), and by
this Instrument, Borrower grants to Lender a security Georgia Page6 Multifamily
Deed to Secure Debt, Assignment of Rents and Security Agreement



--------------------------------------------------------------------------------



 
[ex108barrettlkesmultifam008.jpg]
interest in the UCC Collateral. To the extent necessary under applicable law,
Borrower hereby authorizes Lender to prepare and file financing statements,
continuation statements and financing statement amendments in such form as
Lender may require to perfect or continue the perfection of this security
interest. (b) Unless Borrower gives Notice to Lender within 30 days after the
occurrence of any of the following, and executes and delivers to Lender
modifications or supplements of this Instrument (and any financing statement
which may be filed in connection with this Instrument) as Lender may require,
Borrower will not (i) change its name, identity, structure or jurisdiction of
organization; (ii) change the location of its place of business (or chief
executive office if more than one place of business); or (iii) add to or change
any location at which any of the Mortgaged Property is stored, held or located.
(c) If an Event of Default has occurred and is continuing, Lender will have the
remedies of a secured party under the Uniform Commercial Code, in addition to
all remedies provided by this Instrument or existing under applicable law. In
exercising any remedies, Lender may exercise its remedies against the UCC
Collateral separately or together, and in any order, without in any way
affecting the availability of Lender's other remedies. (d) This Instrument also
constitutes a financing statement with respect to any part of the Mortgaged
Property that is or may become a Fixture, if permitted by applicable law. 3.
Assignment of Rents; Appointment of Receiver; Lender in Possession. (a) As part
of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all Rents. (i) It is the
intention of Borrower to establish a present, absolute and irrevocable transfer
and assignment to Lender of all Rents and to authorize and empower Lender to
collect and receive all Rents without the necessity of further action on the
part of Borrower. (ii) Promptly upon request by Lender, Borrower agrees to
execute and deliver such further assignments as Lender may from time to time
require. Borrower and Lender intend this assignment of Rents to be immediately
effective and to constitute an absolute present assignment and not an assignment
for additional security only. (iii) For purposes of giving effect to this
absolute assignment of Rents, and for no other purpose, Rents will not be deemed
to be a part of the Mortgaged Property. However, if this present, absolute and
unconditional assignment of Rents is not enforceable by its terms under the laws
of the Property Jurisdiction, then the Rents will be included as a part of the
Mortgaged Property and it is the intention of Borrower that in this circumstance
this Instrument create and perfect a Lien on Rents in favor of Lender, which
Lien will be effective as of the date of this Instrument. Georgia Page7
Multifamily Deed to Secure Debt, Assignment of Rents and Security Agreement



--------------------------------------------------------------------------------



 
[ex108barrettlkesmultifam009.jpg]
(b) (i) Until the occurrence of an Event of Default, Lender hereby grants to
Borrower a revocable license to collect and receive all Rents, to hold all Rents
in trust for the benefit of Lender and to apply all Rents to pay the
installments of interest and principal then due and payable under the Note and
the other amounts then due and payable under the other Loan Documents, including
Imposition Reserve Deposits, and to pay the current costs and expenses of
managing, operating and maintaining the Mortgaged Property, including utilities,
Taxes and insurance premiums (to the extent not included in Imposition Reserve
Deposits), tenant improvements and other capital expenditures. (ii) So long as
no Event of Default has occurred and is continuing, the Rents remaining after
application pursuant to the preceding sentence may be retained by Borrower free
and clear of, and released from, Lender's rights with respect to Rents under
this Instrument. (iii) After the occurrence of an Event of Default, and during
the continuance of such Event of Default, Borrower authorizes Lender to collect,
sue for and compromise Rents and directs each tenant of the Mortgaged Property
to pay all Rents to, or as directed by, Lender. From and after the occurrence of
an Event of Default, and during the continuance of such Event of Default, and
without the necessity of Lender entering upon and taking and maintaining control
of the Mortgaged Property directly, or by a receiver, Borrower's license to
collect Rents will automatically terminate and Lender will without Notice be
entitled to all Rents as they become due and payable, including Rents then due
and unpaid. Borrower will pay to Lender upon demand all Rents to which Lender is
entitled. (iv) At any time on or after the date of Lender's demand for Rents,
Lender may give, and Borrower hereby irrevocably authorizes Lender to give,
notice to all tenants of the Mortgaged Property instructing them to pay all
Rents to Lender. No tenant will be obligated to inquire further as to the
occurrence or continuance of an Event of Default. No tenant will be obligated to
pay to Borrower any amounts which are actually paid to Lender in response to
such a notice. Any such notice by Lender will be delivered to each tenant
personally, by mail or by delivering such demand to each rental unit. Borrower
will not interfere with and will cooperate with Lender's collection of such
Rents. (c) If an Event of Default has occurred and is continuing, then Lender
will have each of the following rights and may take any of the following
actions: (i) Lender may, regardless of the adequacy of Lender's security or the
solvency of Borrower and even in the absence of waste, enter upon and take and
maintain full control of the Mortgaged Property in order to perform all acts
that Lender in its discretion determines to be necessary or desirable for the
operation and maintenance of the Mortgaged Property, including the execution,
cancellation or modification of Leases, the collection of all Rents, the making
of Repairs to the Mortgaged Property and the execution or termination of
contracts providing for the Georgia Page8 Multifamily Deed to Secure Debt,
Assignment of Rents and Security Agreement



--------------------------------------------------------------------------------



 
[ex108barrettlkesmultifam010.jpg]
management, operation or maintenance of the Mortgaged Property, for the purposes
of enforcing the assignment of Rents pursuant to Section 3(a), protecting the
Mortgaged Property or the security ofthis Instrument, or for such other purposes
as Lender in its discretion may deem necessary or desirable. (ii) Alternatively,
if an Event of Default has occurred and is continuing, regardless of· the
adequacy of Lender's security, without regard to Borrower's solvency and without
the necessity of giving prior notice (oral or written) to Borrower, Lender may
apply to any court having jurisdiction for the appointment of a receiver for the
Mortgaged Property to take any or all of the actions set forth in the preceding
sentence. If Lender elects to seek the appointment of a receiver for the
Mortgaged Property at any time after an Event of Default has occurred and is
continuing, Borrower, by its execution of this Instrument, expressly consents to
the appointment of such receiver, including the appointment of a receiver ex
parte if permitted by applicable law. (iii) If Borrower is a housing cooperative
corporation or association, Borrower hereby agrees that if a receiver is
appointed, the order appointing the receiver may contain a provision requiring
the receiver to pay the installments of interest and principal then due and
payable under the Note and the other amounts then due and payable under the
other Loan Documents, including Imposition Reserve Deposits, it being
acknowledged and agreed that the Indebtedness is an obligation of Borrower and
must be paid out of maintenance charges payable by Borrower's tenant
shareholders under their proprietary leases or occupancy agreements. (iv) Lender
or the receiver, as the case may be, will be entitled to receive a reasonable
fee for managing the Mortgaged Property. (v) Immediately upon appointment of a
receiver or immediately upon Lender's entering upon and taking possession and
control of the Mortgaged Property, Borrower will surrender possession of the
Mortgaged Property to Lender or the receiver, as the case may be, and will
deliver to Lender or the receiver, as the case may be, all documents, records
(including records on electronic or magnetic media), accounts, surveys, plans,
and specifications relating to the Mortgaged Property and all security deposits
and prepaid Rents. (vi) If Lender takes possession and control of the Mortgaged
Property, then Lender may exclude Borrower and its representatives from the
Mortgaged Property. Borrower acknowledges and agrees that the exercise by Lender
of any of the rights conferred under this Section 3 will not be construed to
make Lender a mortgagee-in-possession of the Mortgaged Property so long as
Lender has not itself entered into actual possession of the Land and
Improvements. Georgia Page9 Multifamily Deed to Secure Debt, Assignment of Rents
and Security Agreement



--------------------------------------------------------------------------------



 
[ex108barrettlkesmultifam011.jpg]
(d) If Lender enters the Mortgaged Property, Lender will be liable to account
only to Borrower and only for those Rents actually received. Except to the
extent of Lender's gross negligence or willful misconduct, Lender will not be
liable to Borrower, anyone claiming under or through Borrower or anyone having
an interest in the Mortgaged Property, by reason of any act or omission of
Lender under Section 3(c ), and Borrower hereby releases and discharges Lender
from any such liability to the fullest extent permitted by law. ' ( e) If the
Rents are not sufficient to meet the costs of taking control of and managing the
Mortgaged Property and collecting the Rents, any funds expended by Lender for
such purposes will become an additional part of the Indebtedness as provided in
Section 7. ( f) Any entering upon and taking of control of the Mortgaged
Property by Lender or the receiver, as the case may be, and any application of
Rents as provided in this Instrument will not cure or waive any Event of Default
or invalidate any other right or remedy of Lender under applicable law or
provided for in this Instrument. 4. Assignment of Leases; Leases Affecting the
Mortgaged Property. (a) As part of the consideration for the Indebtedness,
Borrower absolutely and unconditionally assigns and transfers to Lender all of
Borrower's right, title and interest in, to and under the Leases, including
Borrower's right, power and authority to modify the terms of any such Lease, or
extend or terminate any such Lease. (i) It is the intention of Borrower to
establish a present, absolute and irrevocable transfer and assignment to Lender
of all of Borrower's right, title and interest in, to and under the Leases.
Borrower and Lender intend this assignment of the Leases to be immediately
effective and to constitute an absolute present assignment and not an assignment
for additional security only. (ii) For purposes of giving effect to this
absolute assignment of the Leases, and for no other purpose, the Leases will not
be deemed to be a part of the Mortgaged Property. (iii) However, if this
present, absolute and unconditional assignment of the Leases is not enforceable
by its terms under the laws of the Property Jurisdiction, then the Leases will
be included as a part of the Mortgaged Property and it is the intention of
Borrower that in this circumstance this Instrument create and perfect a Lien on
the Leases in favor of Lender, which Lien will be effective as of the date of
this Instrument. (b) Until Lender gives Notice to Borrower of Lender's exercise
of its rights under this Section 4, Borrower will have all rights, power and
authority granted to Borrower under any Lease ( except as otherwise limited by
this Section or any other provision of this Instrument), including the right,
power and authority to modify the terms of any Lease or extend or terminate any
Lease. Upon the occurrence of an Event of Default, and during the continuance of
such Event of Default, the Georgia Page 10 Multifamily Deed to Secure Debt,
Assignment of Rents and Security Agreement



--------------------------------------------------------------------------------



 
[ex108barrettlkesmultifam012.jpg]
permission given to Borrower pursuant to the preceding sentence to exercise all
rights, power and authority under Leases will automatically terminate. Borrower
will comply with and observe Borrower's obligations under all Leases, including
Borrower's obligations pertaining to the maintenance and disposition of tenant
security deposits. (c) (i) Borrower acknowledges and agrees that the exercise by
Lender, either directly or by a receiver, of any of the rights conferred under
this Section 4 will not be construed to make Lender a mortgagee-in-possession of
the Mortgaged Property so long as Lender has not itself entered into actual
possession of the Land and the Improvements. (ii) The acceptance by Lender of
the assignment of the Leases pursuant to Section 4(a) will not at any time or in
any event obligate Lender to take any action under this Instrument or to expend
any money or to incur any expenses. (iii) Except to the extent of Lender's gross
negligence or willful misconduct, Lender will not be liable in any way for any
injury or damage to person or property sustained by any Person or Persons in or
about the Mortgaged Property. (iv) Prior to Lender's actual entry into and
taking possession of the Mortgaged Property, Lender will not be obligated for
any of the following: (A) Lender will not be obligated to perform any of the
terms, covenants and conditions contained in any Lease ( or otherwise have any
obligation with respect to any Lease). (B) Lender will not be obligated to
appear in or defend any action or proceeding relating to the Lease or the
Mortgaged Property. (C) Lender will not be responsible for the operation,
control, care, management or repair of the Mortgaged Property or any portion of
the Mortgaged Property. The execution of this Instrument by Borrower will
constitute conclusive evidence that all responsibility for the operation,
control, care, management and repair of the Mortgaged Property is and will be
that of Borrower, prior to such actual entry and taking of possession. (d) Upon
delivery of Notice by Lender to Borrower of Lender's exercise of Lender's rights
under this Section 4 at any time after the occurrence of an Event of Default,
and during the continuance of such Event of Default, and without the necessity
of Lender entering upon and taking and maintaining control of the Mortgaged
Property directly, by a receiver, or by any other manner or proceeding permitted
by the laws of the Property Jurisdiction, Lender immediately will have all
rights, powers and authority granted to Borrower under any Lease, including the
right, power and authority to modify the terms of any such Lease, or extend or
terminate any such Lease. Georgia Page 11 Multifamily Deed to Secure Debt,
Assignment of Rents and Security Agreement



--------------------------------------------------------------------------------



 
[ex108barrettlkesmultifam013.jpg]
(e) Borrower will, promptly upon Lender's request, deliver to Lender an executed
copy of each residential Lease then in effect. (f) If Borrower is a cooperative
housing corporation or association, notwithstanding anything to the contrary
contained in this Instrument, so long as Borrower remains a cooperative housing
corporation or association and is not in breach of any covenant of this
Instrument, Lender consents to the following: (i) Borrower may execute leases of
apartments for a term in excess of2 years to a tenant shareholder of Borrower,
so long as such leases, including proprietary leases, are and will remain
subordinate to the Lien of this Instrument. (ii) Borrower may surrender or
terminate such leases of apartments where the surrendered or terminated lease is
immediately replaced or where Borrower makes its best efforts to secure such
immediate replacement by a newly-executed lease of the same apartment to a
tenant shareholder of Borrower. However, no consent is given by Lender to any
execution, surrender, termination or assignment of a lease under terms that
would waive or reduce the obligation of the resulting tenant shareholder under
such lease to pay cooperative assessments in full when due or the obligation of
the former tenant shareholder to pay any unpaid portion of such assessments. 5.
Prepayment Premium. Borrower will be required to pay a prepayment premium in
connection with certain prepayments of the Indebtedness, including a payment
made after Lender's exercise of any right of acceleration of the Indebtedness,
as provided in the Note. 6. Application of Payments. If at any time Lender
receives, from Borrower or otherwise, any amount applicable to the Indebtedness
which is less than all amounts due and payable at such time, then Lender may
apply that payment to amounts then due and payable in any manner and in any
order determined by Lender, in Lender's discretion. Neither Lender's acceptance
of an amount that is less than all amounts then due and payable nor Lender's
application of such payment in the manner authorized will constitute or be
deemed to constitute either a waiver of the unpaid amounts or an accord and
satisfaction. Notwithstanding the application of any such amount to the
Indebtedness, Borrower's obligations under this Instrument, the Note and all
other Loan Documents will remain unchanged. 7. Protection of Lender's Security;
Instrument Secures Future Advances. (a) If Borrower fails to perform any of its
obligations under this Instrument or any other Loan Document, or if any action
or proceeding is commenced which purports to affect the Mortgaged Property,
Lender's security or Lender's rights under this Instrument, including eminent
domain, insolvency, code enforcement, civil or criminal forfeiture, enforcement
of Hazardous Materials Laws, fraudulent conveyance or reorganizations or
proceedings involving a bankrupt or decedent, then Lender at Lender's option may
make such appearances, file such documents, disburse such sums and take such
actions as Lender reasonably deems necessary Georgia Page 12 Multifamily Deed to
Secure Debt, Assignment of Rents and Security Agreement



--------------------------------------------------------------------------------



 
[ex108barrettlkesmultifam014.jpg]
to perform such obligations of Borrower and to protect Lender's interest,
including all of the following: (i) Lender may pay Attorneys' Fees and Costs.
(ii) Lender may pay fees and out-of-pocket expenses of accountants, inspectors
and consultants. (iii) Lender may enter upon the Mortgaged Property to make
Repairs or secure the Mortgaged Property. (iv) Lender may procure the Insurance
required by the Loan Agreement. (v) Lender may pay any amounts which Borrower
has failed to pay under the Loan Agreement. (vi) Lender may perform any of
Borrower's obligations under the Loan Agreement. (vii) Lender may make advances
to pay, satisfy or discharge any obligation of Borrower for the payment of money
that is secured by a Prior Lien. (b) Any amounts disbursed by Lender under this
Section 7, or under any other provision of this Instrument that treats such
disbursement as being made under this Section 7, will be secured by this
Instrument, will be added to, and become part of, the principal component of the
Indebtedness, will be immediately due and payable and will bear interest from
the date of disbursement until paid at the Default Rate. (c) Nothing in this
Section 7 will require Lender to incur any expense or take any action. 8. Events
of Default. An Event of Default under the Loan Agreement will constitute an
Event of Default under this Instrument. 9. Remedies Cumulative. Each right and
remedy provided in this Instrument is distinct from all other rights or remedies
under this Instrument, the Loan Agreement or any other Loan Document or afforded
by applicable law or equity, and each will be cumulative and may be exercised
concurrently, independently or successively, in any order. Lender's exercise of
any particular right or remedy will not in any way prevent Lender from
exercising any other right or remedy available to Lender. Lender may exercise
any such remedies from time to time and as often as Lender chooses. 10. Waiver
of Statute of Limitations, Offsets, and Counterclaims. Borrower waives the right
to assert any statute of limitations as a bar to the enforcement of the Lien of
this Instrument or to any action brought to enforce any Loan Document. Borrower
hereby waives the right to assert a counterclaim, other than a compulsory
counterclaim, in any action or proceeding brought against it by Lender or
otherwise to offset any obligations to make the payments required by the Loan
Documents. No failure by Lender to perform any of its obligations under this
Instrument will be a valid defense to, or result in any Georgia Page 13
Multifamily Deed to Secure Debt, Assignment of Rents and Security Agreement



--------------------------------------------------------------------------------



 
[ex108barrettlkesmultifam015.jpg]
offset against, any payments that Borrower is obligated to make under any of the
Loan Documents. 11. Waiver of Marshalling. (a) Notwithstanding the existence of
any other security interests in the Mortgaged Property held by Lender or by any
other party, Lender will have the right to determine the order in which any or
all of the Mortgaged Property will be subjected to the remedies provided in this
Instrument, the Note, the Loan Agreement or any other Loan Document or
applicable law. Lender will have the right to determine the order in which any
or all portions of the Indebtedness are satisfied from the proceeds realized
upon the exercise of such remedies. (b) Borrower and any party who now or in the
future acquires a security interest in the Mortgaged Property and who has actual
or constructive notice of this Instrument waives any and all right to require
the marshalling of assets or to require that any of the Mortgaged Property be
sold in the inverse order of alienation or that any of the Mortgaged Property be
sold in parcels or as an entirety in connection with the exercise of any of the
remedies permitted by applicable law or provided in this Instrument. 12. Further
Assurances; Lender's Expenses. (a) Borrower will deliver, at its sole cost and
expense, all further acts, deeds, conveyances, assignments, estoppel
certificates, financing statements or amendments, transfers and assurances as
Lender may require from time to time in order to better assure, grant and convey
to Lender the rights intended to be granted, now or in the future, to Lender
under this Instrument and the Loan Documents or in connection with Lender's
consent rights under Article VII of the Loan Agreement. (b) Borrower
acknowledges and agrees that, in connection with each request by Borrower under
this Instrument or any Loan Document, Borrower will pay all reasonable
Attorneys' Fees and Costs and expenses incurred by Lender, including any fees
payable in accordance with any request for further assurances or an estoppel
certificate pursuant to the Loan Agreement, regardless of whether the matter is
approved, denied or withdrawn. Any amounts payable by Borrower under this
Instrument or under any other Loan Document will be deemed a part of the
Indebtedness, will be secured by this Instrument and will bear interest at the
Default Rate if not fully paid within 10 days of written demand for payment. 13.
Governing Law; Consent to Jurisdiction and Venue. This Instrument, and any Loan
Document which does not itself expressly identify the law that is to apply to
it, will be governed by the laws of the Property Jurisdiction. Borrower agrees
that any controversy arising under or in relation to the Note, this Instrument
or any other Loan Document may be litigated in the Property Jurisdiction. The
state and federal courts and authorities with jurisdiction in the Property
Jurisdiction will have jurisdiction over all controversies that may arise under
or in relation to the Note, any security for the Indebtedness or any other Loan
Document. Borrower irrevocably consents to service, jurisdiction and venue of
such courts for any such litigation and waives any other venue to which it might
be entitled by Georgia Page 14 Multifamily Deed to Secure Debt, Assigumeut of
Rents and Security Agreement



--------------------------------------------------------------------------------



 
[ex108barrettlkesmultifam016.jpg]
virtue of domicile, habitual residence or otherwise. However, nothing in this
Section 13 is intended to limit Lender's right to bring any suit, action or
proceeding relating to matters under this Instrument in any court of any other
jurisdiction. 14. Notice. All Notices, demands and other communications under or
concerning this Instrument will be governed by the terms set forth in the Loan
Agreement. 15. Successors and Assigns Bound. This Instrument will bind the
respective successors and assigns of Borrower and Lender, and the rights granted
by this Instrument will inure to Lender's successors and assigns. 16. Joint and
Several Liability. If more than one Person signs this Instrument as Borrower,
the obligations of such Persons will be joint and several. 17. Relationship of
Parties; No Third Party Beneficiary. (a) The relationship between Lender and
Borrower will be solely that of creditor and debtor, respectively, and nothing
contained in this Instrument will create any other relationship between Lender
and Borrower. Nothing contained in this Instrument will constitute Lender as a
joint venturer, partner or agent of Borrower, or render Lender liable for any
debts, obligations, acts, omissions, representations or contracts of Borrower.
(b) No creditor of any party to this Instrument and no other Person will be a
third party beneficiary of this Instrument or any other Loan Document. Without
limiting the generality of the preceding sentence, (i) any arrangement
("Servicing Arrangement") between Lender and any Loan Servicer for loss sharing
or interim advancement of funds will constitute a contractual obligation of such
Loan Servicer that is independent of the obligation of Borrower for the payment
of the Indebtedness, (ii) Borrower will not be a third party beneficiary of any
Servicing Arrangement, and (iii) no payment by the Loan Servicer under any
Servicing Arrangement will reduce the amount of the Indebtedness. 18.
Severability; Amendments. (a) The invalidity or unenforceability of any
provision of this Instrument will not affect the validity or enforceability of
any other provision, and all other provisions will remain in full force and
effect. This Instrument contains the entire agreement among the parties as to
the rights granted and the obligations assumed in this Instrument. (b) This
Instrument may not be amended or modified except by a writing signed by the
party against whom enforcement is sought; provided, however, that in the event
of a Transfer prohibited by or requiring Lender's approval under Article VII of
the Loan Agreement, some or all of the modifications to the Loan Documents (if
any) may be modified or rendered void by Lender at Lender's option by Notice to
Borrower and the transferee(s). Georgia Page 15 Multifamily Deed to Secure Debt,
Assignment of Rents and Security Agreement



--------------------------------------------------------------------------------



 
[ex108barrettlkesmultifam017.jpg]
19. Construction. (a) The captions and headings of the Sections of this
Instrument are for convenience only and will be disregarded in construing this
Instrument. Any reference in this Instrument to a "Section" will, unless
otherwise explicitly provided, be construed as referring to a Section of this
Instrument. (b) Any reference in this Instrument to a statute or regulation will
be construed as referring to that statute or regulation as amended from time to
time. (c) Use of the singular in this Instrument includes the plural and use of
the plural includes the singular. (d) As used in this Instrument, the term
"including" means "including, but not limited to" and the term "includes" means
"includes without limitation." (e) The use of one gender includes the other
gender, as the context may require. (f) Unless the context requires otherwise
any definition of or reference to any agreement, instrument or other document in
this Instrument will be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth in this Instrument). (g) Any reference in this Instrument to any
person will be construed to include such person's successors and assigns. 20.
Subrogation. If, and to the extent that, the proceeds of the loan evidenced by
the Note, or subsequent advances under Section 7, are used to pay, satisfy or
discharge a Prior Lien, such loan proceeds or advances will be deemed to have
been advanced by Lender at Borrower's request, and Lender will automatically,
and without further action on its part, be subrogated to the rights, including
Lien priority, of the owner or holder of the obligation secured by the Prior
Lien, whether or not the Prior Lien is released. 21-30. Reserved. 31.
Acceleration; Remedies. (a) At any time during the existence of an Event of
Default, Lender, at Lender's option, may declare the Indebtedness to be
immediately due and payable without further demand, and may invoke the power of
sale granted in this Instrument (and Borrower appoints Lender as Borrower's
agent and attorney-in-fact to exercise such power of sale in the name and on
behalf of Borrower) and any other remedies permitted by Georgia law or provided
in this Instrument or in any other Loan Document. Borrower acknowledges that the
power of sale granted in this Instrument may be exercised by Lender without
prior judicial hearing. Lender will be entitled to collect all costs and
expenses incurred in pursuing such remedies, including reasonable Attorneys'
Fees and Costs and costs of documentary evidence, abstracts and title reports.
Georgia Page 16 Multifamily Deed to Secure Debt, Assignment of Rents and
Security Agreement



--------------------------------------------------------------------------------



 
[ex108barrettlkesmultifam018.jpg]
(b) Lender may sell and dispose of the Mortgaged Property at public auction, at
the usual place for conducting sales at the courthouse in the county where all
or any part of the Mortgaged Property is located, to the highest bidder for
cash, first (a) providing Borrower written notice of the initiation of
proceedings to exercise the power of sale in accordance with O.C.G.A.
§44-14-162, and (b) advertising the time, terms and place of such sale by
publishing a notice of sale once a week for four consecutive weeks (without
regard to the actual number of days) in a newspaper in which sheriff's
advertisements are published in such county, all other notice being waived by
Borrower; and Lender may thereupon execute and deliver to the purchaser a
sufficient instrument of conveyance of the Mortgaged Property in fee simple,
which may contain recitals as to the happening of the default upon which the
execution of the power of sale granted by this Section depends. The recitals in
the instrument of conveyance will be presumptive evidence that Lender duly
complied with all preliminary acts prerequisite to the sale and instrument of
conveyance. Borrower constitutes and appoints Lender as Borrower's agent and
attorney-in-fact to make such recitals, sale and conveyance. Borrower ratifies
all of Lender's acts, as such attorney-in-fact, and Borrower agrees that such
recitals will be binding and conclusive upon Borrower and that the conveyance to
be made by Lender (and in the event of a deed in lieu of foreclosure, then as to
such conveyance) will be effectual to bar all right, title and interest, equity
of redemption, including all statutory redemption, homestead, dower, curtsey and
all other exemptions of Borrower, or its successors in interest, in and to the
Mortgaged Property. (c) The Mortgaged Property may be sold in one parcel and as
an entirety, or in such parcels, manner or order as Lender, in its discretion,
may elect, and one or more exercises of the powers granted in this Section will
not extinguish or exhaust the power unless the entire Mortgaged Property is sold
or the Indebtedness is paid in full, and Lender will collect the proceeds of
such sale, applying such proceeds as provided in this Section. In the event of a
deficiency, Borrower will immediately on demand from Lender pay such deficiency
to Lender, subject to the provisions of the Note limiting Borrower's personal
liability for payment of the Indebtedness. Borrower acknowledges that Lender may
bid for and purchase the Mortgaged Property at any foreclosure sale and will be
entitled to apply all or any part of the Indebtedness as a credit to the
purchase price. Borrower covenants and agrees that Lender will apply the
proceeds of the sale in the following order: (i) to all reasonable costs and
expenses of the sale, including reasonable Attorneys' Fees and Costs and costs
of title evidence; (ii) to the Indebtedness in such order as Lender, in Lender's
discretion, directs; and (iii) the excess, if any, to the person or persons
legally entitled to the excess. The power and agency granted in this Section 31
are coupled with an interest, are irrevocable by death or otherwise and are in
addition to the remedies for collection of the Indebtedness as provided by law.
(d) If the Mortgaged Property is sold pursuant to this Section 31, Borrower, or
any person holding possession of the Mortgaged Property through Borrower, will
surrender possession of the Mortgaged Property to the purchaser at such sale on
demand. If possession is not surrendered on demand, Borrower or such person will
be a tenant holding over and may be dispossessed in accordance with Georgia law.
Georgia Page 17 Multifamily Deed to Secure Debt, Assignment of Rents and
Security Agreement



--------------------------------------------------------------------------------



 
[ex108barrettlkesmultifam019.jpg]
32. Release. Upon payment of the Indebtedness, Lender will cancel this
Instrument. Borrower will pay Lender's reasonable costs incurred in canceling
this Instrument. 33. Borrower's Waiver Of Certain Rights. To th~ fullest extent
permitted by law, Borrower agrees that Borrower will not at any time insist
upon, plead, claim or take the benefit or advantage of any present or future law
providing for any appraisement, valuation, stay, extension or redemption,
homestead, moratorium, reinstatement, marshalling or forbearance, and Borrower,
for Borrower, Borrower's heirs, devisees, representatives, successors and
assigns, and for any and all persons ever claiming any interest in the Mortgaged
Property, to the fullest extent permitted by law, waives and releases all rights
of redemption, valuation, appraisement, stay of execution, reinstatement
(including all rights under O.C.G.A. Section 44-14-85), notice of intention to
mature or declare due the whole of the Indebtedness, and all rights to a
marshalling of assets of Borrower, including the Mortgaged Property. 34. Deed To
Secure Debt. This conveyance is to be construed under the existing laws of the
State of Georgia as a deed passing title, and not as a mortgage, and is intended
to secure the payment of the Indebtedness. 35. Assumption Not a Novation.
Lender's acceptance ofan assumption of the obligations of this Instrument and
the Note, and the release of Borrower pursuant to Article VII of the Loan
Agreement or otherwise, will not constitute a novation and will not affect the
priority of the Lien created by this Instrument. 36. WAIVER OF TRIAL BY JURY.
(a) BORROWER AND LENDER EACH COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY
WITH RESPECT TO ANY ISSUE ARISING OUT OF TIDS INSTRUMENT OR THE RELATIONSHIP
BETWEEN THE PARTIES AS BORROWER AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY.
(b) BORROWER AND LENDER EACH WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO
SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY
AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL. 37. Incorporation
of Riders. The following Riders are attached to this Instrument: [K] Rider to
Multifamily Security Instrument - Trade Names Georgia Page 18 Multifamily Deed
to Secure Debt, Assignment of Rents and Security Agreement



--------------------------------------------------------------------------------



 
[ex108barrettlkesmultifam020.jpg]
38. Attached Exhibits. The following Exhibits, if marked with an "X" in the
space provided, are attached to this Instrument: [X] Exhibit A Description of
the Land (required) [X] Exhibit B Modifications to Instrument D Exhibit C Ground
Lease Description (if applicable) IN WITNESS WHEREOF, Borrower has signed and
delivered this Instrument or has caused this Instrument to be signed and
delivered by its duly authorized representative. REMAINDER OF PAGE INTENTIONALLY
LEFT BLANK Georgia Page 19 Multifamily Deed to Secure Debt, Assignment of Rents
and Security Agreement



--------------------------------------------------------------------------------



 
[ex108barrettlkesmultifam021.jpg]
BORROWER: ST AR BARRETT LAKES, LLC, a Delaware limited liability company By:
Steadfast Apartment Advisor, LLC, a Delaware limited liability company, its
Manager By: =~;=-,"-~-~Jj~l\~/'==--,..,,...ci\,.___ __ (SEAL) Ella S. Neyland V
= President Signed, sealed and delivered in the presence of:
PrintName:1/.erCl.f\tlA Vll.rja.r (} , Unofficial Witness A notary public or
other officer completing this certificate verifies only the identity of the
individual who signed the document to which this certificate is attached, and
not the truthfulness, accuracy, or validity of that document. LAURIE SANDERS
COMM. #2084867 z Date: 07/18/2018 Notary Public · California ::u Orange County ~
My commission expires: 10/04/2018 My Comm. Expires Oct. 4, 2018 Georgia Page 20
Multifamily Deed to Secure Debt, Assignment of Rents and Security Agreement



--------------------------------------------------------------------------------



 
[ex108barrettlkesmultifam022.jpg]
CALIFORNIA ALL PURPOSE ACKNOWLEDGMENT A notary public or other officer
completing this certificate verifies only the identity of the individual who
signed the document to which this certificate is attached, and not the
truthfulness, accuracy, or validity of that document. State of CALIFORNIA ) ss
County of Orange ) On July 17, 2018, before me, Laurie Sanders, Notary Public,
personally appeared Ella S. Neyland, who proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that she executed the same in her authorized
capacity, and that by her signature on the instrument the person or the entity
upon behalf of which the person acted, executed the instrument. I certify under
PENALTY OF PERJURY under the laws of the State of California that the foregoing
paragraph is true and correct. LAURIE SANDERS t WITNESS my hand and official
seal. COMM. #2084867 z Notary Public - California g Orange County M Comm.
Expires Oct. 4, 2018



--------------------------------------------------------------------------------



 
[ex108barrettlkesmultifam023.jpg]
RIDER TO MULTIFAMILY SECURITY INSTRUMENT TRADE NAMES (Revised 3-1-2014) The
following changes are made to the Instrument which precedes this Rider: A.
Subsection (o) of the definition of Mortgaged Property in Section 1 is restated
as follows: (o) All names under or by which any of the above Mortgaged Property
may be operated or known, and all trademarks, trade names, and goodwill relating
to any of the Mortgaged Property; provided however, that the name~ "SIR,"
"STAR," and "Steadfast" and/or associated trademark rights are not assigned to
Lender, subject to Section 6.30 of the Loan Agreement. Rider to Multifamily
Security Instrument Trade Names



--------------------------------------------------------------------------------



 
[ex108barrettlkesmultifam024.jpg]
EXHIBIT A DESCRIPTION OF THE LAND The 1800 at Barrett Lakes ALL THAT TRACT OR
PARCEL OF LAND LYING AND BEING IN LAND LOTS 791, 792 AND 793 OF THE 16TH
DISTRICT, 2ND SECTION AND LAND LOT 210 OF THE 20TH DISTRICT, 2ND SECTION, OF
COBB COUNTY, GEORGIA, AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
BEGINNING AT AN IRON PIN FOUND (1/2" REBAR) MARKING THE COMMON CORNER OF LAND
LOTS 791, 792, 793 AND 794 OF THE 16TH DISTRICT, 2ND SECTION OF COBB COUNTY;
THENCE ALONG THE SOUTH LINE OF LAND LOT 792 (SAID LINE BEING COMMON TO LAND LOTS
792 AND 793), SOUTH 89°47'27" WEST FOR A DISTANCE OF 669.80 FEET TO AN IRON PIN
FOUND (1-1/2" CRIMPED TOP PIPE); THENCE DEPARTING SAID SOUTH LINE OF LAND LOT
792 AND PROCEED SOUTH 00°14'00" WEST FOR A DISTANCE OF 495.17 FEET TO AN IRON
PIN PLACED (1/2" REBAR); THENCE SOUTH 00° 14'00" WEST FOR A DISTANCE OF 847.50
FEET TO AN IRON PIN PLACED (1/2" REBAR) ON THE SOUTH LINE OF LAND LOT 793 (SAID
LINE BEING COMMON TO LAND LOTS 793 & 864); THENCE ALONG THE SOUTH LINE OF LAND
LOT 793 (SAID LINE BEING COMMON TO LAND LOTS 793 & 864), NORTH 89°06'43" WEST
FOR A DISTANCE OF 648.52 FEET TO A NAIL FOUND AT BASE OF 1" AXLE IN ROCK PILE
MARKING THE SOUTHWEST CORNER OF LAND LOT 793 AND ON THE EAST LINE OF LAND LOT
210 OF THE 20TH DISTRICT, 2ND SECTION OF COBB COUNTY (SAID LINE HEREINAFTER
BEING REFERRED TO AS THE DISTRICT LINE); THENCE DEPARTING SAID DISTRICT LINE AND
PROCEED NORTH 88°55'09" WEST FOR A DISTANCE OF 363.02 FEET TO AN IRON PIN PLACED
(1/2" REBAR); THENCE NORTH 31°11'20" WEST A DISTANCE OF 394.24 FEET TO AN IRON
PIN FOUND (1/2" REBAR); THENCE NORTH 41°29'14" WEST A DISTANCE OF 94.44 FEET TO
AN IRON PIN FOUND (5/8" REBAR); THENCE NORTH 45°20'57" WEST A DISTANCE OF 178.68
FEET TO AN IRON PIN FOUND (3/4" REBAR); THENCE NORTH 39°50'52" WEST A DISTANCE
OF 80.81 FEET TO AN IRON PIN PLACED (1/2" REBAR); THENCE NORTH 23°17'20" WEST A
DISTANCE OF 113.61 FEET TO AN IRON PIN PLACED (1/2" REBAR) ON THE EASTERLY
RIGHT-OF-WAY LINE OF GREERS CHAPEL ROAD VARIABLE R/W); THENCE ALONG THE EASTERLY
RIGHT-OF-WAY LINE OF GREERS CHAPEL ROAD THE FOLLOWING COURSES AND DISTANCES: 1)
25.96 FEET ALONG THE ARC OF A CURVE TO THE LEFT, SAID CURVE HAVING A RADIUS OF
196.52 FEET AND BEING SUBTENDED BY A CHORD OF NORTH 03°11 '59" EAST, 25.94 FEET
TO A POINT; 2) THENCE NORTH 00°35'06" WEST FOR A DISTANCE OF 514.81 FEET TO AN
IRON PIN PLACED (1/2" REBAR) WHERE GREERS CHAPEL ROAD INTERSECTS THE
SOUTHEASTERLY RIGHT-OF-WAY LINE OF BARRETT LAKES BOULEYARD (VARIABLE R/W, FKA:
NEW GREERS CHAPEL ROAD); THENCE ALONG THE SOUTHEASTERLY, SOUTHERLY AND
SOUTHEASTERLY RIGHT-OF-WAY LINE OF BARRETT LAKES BOULEVARD (VARIABLE R/W) THE
FOLLOWING COURSES AND DISTANCES: 1) 210.72 FEET ALONG THE ARC OF A CURVE TO THE
RIGHT, SAID CURVE HAVING A RADIUS OF 348.00 FEET AND BEING SUBTENDED BY A CHORD
OF NORTH 31°02'21" EAST, 207.52 FEET TO AN IRON PIN PLACED (1/2" REBAR); 2)
THENCE SOUTH 41°36'50" EAST A DISTANCE OF 4.50 FEET TO AN IRON PIN PLACED (1/2"
REBAR); 3) THENCE 192.98 FEET ALONG THE ARC OF Georgia Page A-1 Multifamily Deed
to Secure Debt, Assignment of Rents and Security Agreement



--------------------------------------------------------------------------------



 
[ex108barrettlkesmultifam025.jpg]
A CURVE TO THE RIGHT, SAID CURVE HAVING A RADIUS OF 343.50 FEET AND BEING
SUBTENDED BY A CHORD OF NORTH 64°28'49" EAST, 190.45 FEET TO AN IRON PIN PLACED
(1/2" REBAR); 4) THENCE NORTH 09°25'32" WEST A DISTANCE OF 3.15 FEET TO AN IRON
PIN PLACED (1/2" REBAR); 5) THENCE NORTH 80°29'41" EAST AND CROSSING THE
DISTRICT LINE FOR A DISTANCE OF 754.59 FEET TO AN IRON PIN PLACED (1/2" REBAR);
6) THENCE 804.09 FEET ALONG THE ARC OF A CURVE TO THE LEFT, SAID CURVE HAVING A
RADIUS OF 800.00 FEET AND BEING SUBTENDED BY A CHORD OF NORTH 51°42'02" EAST
770.67 FEET TO AN IRON PIN FOUND (3/4" REBAR); 7) THENCE NORTH 22°54'22" EAST A
DISTANCE OF 408.52 FEET TO AN IRON PIN FOUND (1/2" REBAR); 8) THENCE 181.66 FEET
ALONG THE ARC OF A CURVE TO THE RIGHT, SAID CURVE HAVING A RADIUS OF 522.96 FEET
AND BEING SUBTENDED BY A CHORD OF NORTH 32°51'26" EAST, 180.75 FEET TO AN IRON
PIN PLACED (1/2" REBAR); THENCE DEPARTING THE SOUTHEASTERLY RIGHT-OF-WAY LINE OF
BARRETT LAKES BOULEVARD (VARIABLE R/W, FKA: NEW GREERS CHAPEL ROAD) AND PROCEED
SOUTH 42°49'17" EAST FOR A DISTANCE OF 842.11 FEET TO AN IRON PIN PLACED (1/2"
REBAR) WITHIN A GEORGIA POWER EASEMENT; THENCE SOUTH 89°27'09" WEST FOR A
DISTANCE OF 290.07 FEET TO AN IRON PIN PLACED (1/2" REBAR) ON THE EAST LINE OF
LAND LOT 792 (SAID LINE BEING COMMON TO LAND LOTS 791 & 792 OF THE 16TH
DISTRICT, 2ND SECTION OF COBB COUNTY; THENCE ALONG THE EAST LINE OF LAND LOT 792
(SAID LINE BEING COMMON TO LAND LOTS 791 & 792), SOUTH 00°56'29" EAST FOR A
DISTANCE O F 682.09 FEET TO AN IRON PIN FOUND (1/2" REBAR) MARKING THE COMMON
CORNER OF LAND LOTS 791, 792, 793 AND 794 AND THE POINT OF BEGINNING. SAID TRACT
OR PARCEL CONTAINING 67.83537 ACRES OR 2,954,909 SQUARE FEET. TOGETHER WITH
EASEMENTS APPURTENANT TO SAID PROPERTY ARISING UNDER THAT CERTAIN LIMITED
WARRANTY DEED FROM SENIOR CORP., A DELAWARE CORPORATION TO STERLING HIGHLANDS
DEVELOPMENT PARTNERS, LTD., A GEORGIA CORPORATION, DATED APRIL 1, 1988, RECORDED
IN DEED BOOK 4865, PAGE 382, RECORDS OF COBB COUNTY, GEORGIA; AS RE-RECORDED
JUNE 22, 1988 AT 1:14PM., RECORDED IN DEED BOOK 4975, PAGE 385, AFORESAID
RECORDS. Georgia PageA-2 Multifamily Deed to Secure Debt, Assignment of Rents
and Security Agreement



--------------------------------------------------------------------------------



 
[ex108barrettlkesmultifam026.jpg]
EXHIBITB MODIFICATIONS TO INSTRUMENT The following modifications are made to the
text of the Instrument that precedes this Exhibit: I. STATE-SPECIFIC
MODIFICATIONS. 1. The definition of "Attorneys' Fees and Costs" in Section 1 is
deleted in its entirety and replaced with the following: "Attorneys' Fees and
Costs" means (a) fees and out of pocket costs of Lender's and Loan Servicer' s
attorneys, as applicable, including costs of Lender's and Loan Servicer' s
in-house counsel, support staff costs, costs of preparing for litigation,
computerized research, telephone and facsimile transmission expenses, mileage,
deposition costs, postage, duplicating, process service, videotaping and similar
costs and expenses; (b) costs and fees of expert witnesses, including
appraisers; ( c) investigatory fees; and ( d) the costs for any opinion required
by Lender pursuant to the terms of the Loan Documents. Notwithstanding anything
to the contrary in the Loan Documents and only to the extent governed by Georgia
law, any provision providing for the payment of "Attorneys' Fees and Costs",
"reasonable attorneys' fees" or other words or provisions of similar import,
shall mean attorneys' and paralegal fees incurred based upon the usual and
customary hourly rates of the attorneys and paralegals involved for time
actually spent by such attorneys and paralegals, plus customary charges for
copies, postage and any other out of pocket expenses, and without giving effect
to any statutory presumption that may then be in effect. Georgia Page B-1
Multifamily Deed to Secure Debt, Assignment of Rents and Security Agreement



--------------------------------------------------------------------------------



 
[ex108barrettlkesmultifam027.jpg]
c:.-·-·.,:,c. 'l- '- ... Cci ui1-.:o tO t,e 2 tiUe c:;;--;d correct copy as the
same appears in our files. 0'01/? (} 1 BY_~/.>(/A ~/ FIDELITY i-Ji\T!ONAL TrrLE
Prepared by, and after recording return to: Jeremy M. McLean, Esquire Troutman
Sanders LLP Post Office Box 1122 Richmond, Virginia 23218-1122 Freddie Mac Loan
No. 504021354 The 1800 at Barrett Lakes ASSIGNMENT OF SECURITY INSTRUMENT
(Revised 12-19-2014) FOR VALUABLE CONSIDERATION, PNC BANK, NATIONAL ASSOCIATION,
a national banking association ("Assignor"), having its principal place of
business at 26901 Agoura Road, Suite 200, Calabasas Hills, California 91301,
Attention: Loan Servicing Manager, hereby assigns, grants, sells and transfers
to the FEDERAL HOME LOAN MORTGAGE CORPORATION, a corporation organized and
existing under the laws of the United States ("Assignee"), having its principal
place of business at 8200 Jones Branch Drive, McLean, Virginia 22102, and
Assignee's successors, transferees and assigns forever, all of the right, title
and interest of Assignor in and to the Multifamily Deed to Secure Debt,
Assignment of Rents and Security Agreement, dated as of July 31, 2018, entered
into by STAR BARRETT LAKES, LLC, a Delaware limited liability company
("Borrower") for the benefit of Assignor, securing an indebtedness of Borrower
to Assignor in the principal amount of $40,910,000.00 recorded in the land
records of Cobb County, Georgia prior to this Assignment ("Instrument''), which
indebtedness is secured by the property described in Exhibit A attached to this
Assignment and incorporated into it by this reference. Together with the Note or
other obligation described in the Instrument and all obligations secured by the
Instrument now or in the future. IN WITNESS WHEREOF, Assignor has executed this
Assignment as of July 31, 2018, to be effective as of the effective date of the
Instrument. Assignment of Security Instrument Page 1



--------------------------------------------------------------------------------



 
[ex108barrettlkesmultifam028.jpg]
ASSIGNOR: PNC BANK, NATIONAL ASSOCIATION, a national banking association Signed,
sealed and delivered in the presence of: Print Name: N if--,JIL-1 M l-€CL~";
Unofficial Witness NotaryPu~\ iMfJ[d@,0 County, 6£1. _t- IV [SEAL] Date: Cfu I y
I<.?' J I<t' My commission expires: Mtt:y 6L ~~ i••eeeeeoneenf ~.. ,.~,- CIA
THO~GRIV~NG. •. ::..'!>: . NotaryP~bllc-Callforrna z ~ ·- -. SanD1egoCounty ~ ·,
. Commission# 2196629 - • My Comm. Expires May 31, 2021 Assignment of Security
Instrument Page S-1



--------------------------------------------------------------------------------



 
[ex108barrettlkesmultifam029.jpg]
EXHIBITA DESCRIPTION OF THE PROPERTY The 1800 at Barrett Lakes ALL THAT TRACT OR
PARCEL OF LAND LYING AND BEING IN LAND LOTS 791,792 AND 793 OF THE 16TH
DISTRICT, 2ND SECTION AND LAND LOT 210 OF THE 20TH DISTRICT, 2ND SECTION, OF
COBB COUNTY, GEORGIA, AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
BEGINNING AT AN IRON PIN FOUND (1/2" REBAR) MARKING THE COMMON CORNER OF LAND
LOTS 791, 792, 793 AND 794 OF THE 16TH DISTRICT, 2ND SECTION OF COBB COUNTY;
THENCE ALONG THE SOUTH LINE OF LAND LOT 792 (SAID LINE BEING COMMON TO LAND LOTS
792 AND 793), SOUTH 89°47'27" WEST FOR A DISTANCE OF 669.80 FEET TO AN IRON PIN
FOUND (1-1/2" CRIMPED TOP PIPE); THENCE DEPARTING SAID SOUTH LINE OF LAND LOT
792 AND PROCEED SOUTH 00°14'00" WEST FOR A DISTANCE OF 495.17 FEET TO AN IRON
PIN PLACED (1/2" REBAR); THENCE SOUTH 00° 14'00" WEST FOR A DISTANCE OF 847.50
FEET TO AN IRON PIN PLACED (1/2" REBAR) ON THE SOUTH LINE OF LAND LOT 793 (SAID
LINE BEING COMMON TO LAND LOTS 793 & 864); THENCE ALONG THE SOUTH LINE OF LAND
LOT 793 (SAID LINE BEING COMMON TO LAND LOTS 793 & 864), NORTH 89°06'43" WEST
FOR A DISTANCE OF 648.52 FEET TO A NAIL FOUND AT BASE OF 1" AXLE IN ROCK PILE
MARKING THE SOUTHWEST CORNER OF LAND LOT 793 AND ON THE EAST LINE OF LAND LOT
210 OF THE 20TH DISTRICT, 2ND SECTION OF COBB COUNTY (SAID LINE HEREINAFTER
BEING REFERRED TO AS THE DISTRICT LINE); THENCE DEPARTING SAID DISTRICT LINE AND
PROCEED NORTH 88°55'09" WEST FOR A DISTANCE OF 363.02 FEET TO AN IRON PIN PLACED
(1/2" REBAR); THENCE NORTH 31°11'20" WEST A DISTANCE OF 394.24 FEET TO AN IRON
PIN FOUND (1/2" REBAR); THENCE NORTH 41°29'14" WEST A DISTANCE OF 94.44 FEET TO
AN IRON PIN FOUND (5/8" REBAR); THENCE NORTH 45°20'57" WEST A DISTANCE OF 178.68
FEET TO AN IRON PIN FOUND (3/4" REBAR); THENCE NORTH 39°50'52" WEST A DISTANCE
OF 80.81 FEET TO AN IRON PIN PLACED (1/2" REBAR); THENCE NORTH 23°17'20" WEST A
DISTANCE OF 113.61 FEET TO AN IRON PIN PLACED (1/2" REBAR) ON THE EASTERLY
RIGHT-OF-WAY LINE OF GREERS CHAPEL ROAD VARIABLE R/W); THENCE ALONG THE EASTERLY
RIGHT-OF-WAY LINE OF GREERS CHAPEL ROAD THE FOLLOWING COURSES AND DISTANCES: 1)
25.96 FEET ALONG THE ARC OF A CURVE TO THE LEFT, SAID CURVE HAYING A RADIUS OF
196.52 FEET AND BEING SUBTENDED BY A CHORD OF NORTH 03°11 '59" EAST, 25.94 FEET
TO A POINT; 2) THENCE NORTH 00°35'06" WEST FOR A DISTANCE OF 514.81 FEET TO AN
IRON PIN PLACED (1/2" REBAR) WHERE GREERS CHAPEL ROAD INTERSECTS THE
SOUTHEASTERLY RIGHT-OF-WAY LINE OF BARRETT LAKES BOULEYARD (VARIABLE R/W, FKA:
NEW GREERS CHAPEL ROAD); THENCE ALONG THE SOUTHEASTERLY, SOUTHERLY AND
SOUTHEASTERLY RIGHT-OF-WAY LINE OF BARRETT LAKES BOULEVARD (VARIABLE R/W) THE
FOLLOWING COURSES AND DISTANCES: 1) 210.72 FEET ALONG THE ARC OF A CURVE TO THE
RIGHT, SAID CURVE HAYING A RADIUS OF 348.00 FEET AND BEING SUBTENDED BY A CHORD
OF NORTH 31°02'21" EAST, 207.52 FEET TO AN IRON PIN PLACED (1/2" REBAR); 2)
THENCE SOUTH 41°36'50" EAST A DISTANCE OF 4.50 FEET TO AN IRON PIN PLACED (1/2"
REBAR); 3) THENCE 192.98 FEET ALONG THE ARC OF A CURVE TO THE RIGHT, SAID CURVE
HAVING A RADIUS OF 343.50 FEET AND BEING SUBTENDED BY A CHORD OF NORTH 64°28'49"
EAST, 190.45 FEET TO AN IRON PIN PLACED (1/2" REBAR); 4) THENCE NORTH 09°25'32"
WEST A DISTANCE OF Assignment of Security Instrument PageA-1



--------------------------------------------------------------------------------



 
[ex108barrettlkesmultifam030.jpg]
3.15 FEET TO AN IRON PIN PLACED (1/2" REBAR); 5) THENCE NORTH 80°29'41" EAST AND
CROSSING THE DISTRICT LINE FOR A DISTANCE OF 754.59 FEET TO AN IRON PIN PLACED
(1/2" REBAR); 6) THENCE 804.09 FEET ALONG THE ARC OF A CURVE TO THE LEFT, SAID
CURVE HAVING A RADIUS OF 800.00 FEET AND BEING SUBTENDED BY A CHORD OF NORTH 51
°42'02" EAST 770.67 FEET TO AN IRON PIN FOUND (3/4" REBAR); 7) THENCE NORTH
22°54'22" EAST A DISTANCE OF 408.52 FEET TO AN IRON PIN FOUND (1/2" REBAR); 8)
THENCE 181.66 FEET ALONG THE ARC OF A CURVE TO THE RIGHT, SAID CURVE HAVING A
RADIUS OF 522.96 FEET AND BEING SUBTENDED BY A CHORD OF NORTH 32°51'26" EAST,
180.75 FEET TO AN IRON PIN PLACED (1/2" REBAR); THENCE DEPARTING THE
SOUTHEASTERLY RIGHT-OF-WAY LINE OF BARRETT LAKES BOULEVARD (VARIABLE R/W, FKA:
NEW GREERS CHAPEL ROAD) AND PROCEED SOUTH 42°49'17" EAST FOR A DISTANCE OF
842.11 FEET TO AN IRON PIN PLACED (1/2" REBAR) WITHIN A GEORGIA POWER EASEMENT;
THENCE SOUTH 89°27'09" WEST FOR A DISTANCE OF 290.07 FEET TO AN IRON PIN PLACED
(1/2" REBAR) ON THE EAST LINE OF LAND LOT 792 (SAID LINE BEING COMMON TO LAND
LOTS 791 & 792 OF THE 16TH DISTRICT, 2ND SECTION OF COBB COUNTY; THENCE ALONG
THE EAST LINE OF LAND LOT 792 (SAID LINE BEING COMMON TO LAND LOTS 791 & 792),
SOUTH 00°56'29" EAST FOR A DISTANCE O F 682.09 FEET TO AN IRON PIN FOUND (1/2"
REBAR) MARKING THE COMMON CORNER OF LAND LOTS 791, 792, 793 AND 794 AND THE
POINT OF BEGINNING. SAID TRACT OR PARCEL CONTAINING 67.83537 ACRES OR 2,954,909
SQUARE FEET. TOGETHER WITH EASEMENTS APPURTENANT TO SAID PROPERTY ARISING UNDER
THAT CERTAIN LIMITED WARRANTY DEED FROM SENIOR CORP., A DELAWARE CORPORATION TO
STERLING HIGHLANDS DEVELOPMENT PARTNERS, LTD., A GEORGIA CORPORATION, DATED
APRIL 1, 1988, RECORDED IN DEED BOOK 4865, PAGE 382, RECORDS OF COBB COUNTY,
GEORGIA; AS RE-RECORDED JUNE 22, 1988 AT 1:14PM., RECORDED IN DEED BOOK 4975,
PAGE 385, AFORESAID RECORDS. Assignment of Security Instrument Page A-2



--------------------------------------------------------------------------------



 